UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22391 Nuveen Build America Bond Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:March 31 Date of reporting period: September 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. LIFE IS COMPLEX. Nuveen makes things e-simple. It only takes a minute to sign up for e-Reports. Once enrolled, you’ll receive an e-mail as soon as your Nuveen Fund information is ready. No more waiting for delivery by regular mail. Just click on the link within the e-mail to see the report and save it on your computer if you wish. Free e-Reports right to your e-mail! www.investordelivery.com If you receive your Nuveen Fund distributions and statements from your financial advisor or brokerage account. OR www.nuveen.com/accountaccess If you receive your Nuveen Fund distributions and statements directly from Nuveen. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Manager’s Comments 5 Fund Leverage and Other Information 8 Dividend and Share Price Information 10 Performance Overviews 11 Shareholder Meeting Report 13 Portfolios of Investments 14 Statement of Assets and Liabilities 25 Statement of Operations 26 Statement of Changes in Net Assets 27 Statement of Cash Flows 28 Financial Highlights 30 Notes to Financial Statements 32 Annual Investment Management Agreement Approval Process 42 Reinvest Automatically, Easily and Conveniently 51 Glossary of Terms Used in this Report 53 Additional Fund Information 55 Chairman’s Letter to Shareholders Dear Shareholders, Investors have many reasons to remain cautious. The challenges in the Euro area continue to cast a shadow over global economies and financial markets. The political support for addressing fiscal issues is eroding as the economic and social impacts become more visible. Despite strong action by the European Central Bank, member nations appear unwilling to surrender sufficient sovereignty to unify the Euro area financial system or strengthen its banks. The gains made in reducing deficits, and the hard-won progress on winning popular acceptance of the need for economic austerity, are at risk. To their credit, European political leaders press on to find compromise solutions, but there is increasing concern that time is running out. In the U.S., the extended period of increasing corporate earnings that enabled the equity markets to withstand the downward pressures coming from weakening job creation and slower economic growth appears to be coming to an end. The Fed remains committed to low interest rates and announced a third phase of quantitative easing (QE3) scheduled to continue until mid-2015. The recent election results have removed a major element of uncertainty in the U.S. political picture, but it remains to be seen whether the outcome will reduce the highly partisan atmosphere in Congress and enable progress on the many pressing fiscal and budgetary issues that must be resolved in the coming months. During the last twelve months, U.S. investors have experienced a solid recovery in the domestic equity markets with increasing volatility as the ‘fiscal cliff’ approaches. The experienced investment teams at Nuveen keep their eye on a longer time horizon and use their practiced investment disciplines to negotiate through market peaks and valleys to achieve long-term goals for investors. Experienced professionals pursue investments that will weather short-term volatility and at the same time, seek opportunities that are created by markets that overreact to negative developments. Monitoring this process is an important consideration for the Fund Board as it oversees your Nuveen Fund on your behalf. As always, I encourage you to contact your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of your Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, Robert P. Bremner Chairman of the Board November 21, 2012 4 Nuveen Investments Portfolio Manager’s Comments Nuveen Build America Bond Fund (NBB) Nuveen Build America Bond Opportunity Fund (NBD) Portfolio manager Daniel Close discusses U.S. economic and municipal market conditions, key investment strategies and the performance of the Nuveen Build America Bond Fund (NBB) and the Nuveen Build America Bond Opportunity Fund (NBD). Dan, who joined Nuveen in 2000, has managed NBB since its inception in April 2010 and NBD since its inception in November 2010. What key strategies were used to manage NBB and NBD during the reporting period ended September 30, 2012? Nuveen NBB and NBD are designed to invest primarily in Build America Bonds (BABs) and other taxable municipal bonds. The primary investment objective of these two Funds is to provide current income through investments in taxable municipal securities. Their secondary objective is to seek enhanced portfolio value and total return. The Funds offer strategic portfolio diversification opportunities for traditional municipal bond investors, while providing investment options to investors that have not traditionally purchased municipal bonds, including public and corporate retirement plans, endowments, life insurance companies, and sovereign wealth funds. For these investors, the Funds can offer investment-grade municipal credit, current income and strong call protection. With the end of the BAB new issuance program at the end of 2010, our focus during this period was on taking advantage of opportunities to add value and improve the liquidity profiles of both NBB and NBD by purchasing additional benchmark BAB issues in the secondary market, which remained active during this period. Benchmark BAB issues, which typically offer more liquidity than their non-benchmark counterparts, are defined as BABs over $250 million in size and therefore eligible for inclusion in the Barclays Build America Bond Index. Their greater liquidity makes them potentially easier to sell in case of eventual Fund termination. In contrast, non-benchmark BABs generally are smaller issues that may offer the same credit quality as benchmark BABs, but sometimes require more detailed credit reviews before purchase and consequently may be less liquid. During NBB’s initial investment phase, fewer benchmark, or index eligible, BABs were available in the market. As a result, we purchased a greater mix of benchmark and non-benchmark BAB issues to complete NBB’s invest-up in mid-2010. In NBD, the heavy supply of new BABs during the last part of 2010 enabled us to complete the invest-up of this Fund with a greater emphasis on benchmark BAB issues. During this period, bids for non-benchmark BABs remained strong, and NBB and NBD took advantage of this situation to sell positions in these bonds at attractive prices and generate cash for purchases of additional benchmark BABs. The majority of our Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio manager as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Nuveen Investments 5 purchases during this period were long-dated BABs in essential services revenue sectors, including water and sewer, airports, toll roads and electric utilities. We believed that bonds in this area of the market offered better relative value than general obligation or appropriation bonds, which also could increase the Funds’ exposure to fiscal problems faced by local governments, including lower real estate valuations, property tax collection, and pension issues. Overall, trading activity was more limited in NBD, which as previously mentioned, was more heavily invested in bonds with more liquidity. We believe our trading activity during this period enhanced our efforts to maximize the Funds’ liquidity and better positioned NBB and NBD for potential termination in 2020 and we expect less turnover going forward. Shareholders should also note that both NBB and NBD have contingent term provisions stating that if there is no new issuance of BABs or similar U.S. Treasury subsidized taxable municipal bonds for any 24-month period ending on or before December 31, 2014, NBB and NBD will terminate on or around June 30, 2020 and December 31, 2020, respectively. In our opinion, the non-renewal of the BAB program at the end of 2010 increased the likelihood of the contingent term provisions being exercised on December 31, 2012. Nonetheless, we believe the opportunity still exists to add value for the shareholders of these Funds through active management and strong credit research. As part of their investment strategies, NBB and NBD use an integrated leverage and hedging strategy to seek to enhance current income and total return, while working to maintain a level of interest rate risk similar to that of the Barclays Build America Bond Index. During the six month period ended September 30, 2012, the leverage in NBB and NBD was rebalanced using bank borrowings after the Funds’ leverage ratios fell below their internal operating ranges. During the period, the bank borrowings increased NBB’s leverage ratio from 25.0% to 28.3% and NBD’s leverage ratio from 25.6% to 28.5%, bringing both Funds in-line with their internal target leverage ratios. As of September 30, 2012, the majority of the Funds’ leverage was funded by inverse floating rate securities, with the remainder supplied by bank borrowings. Both Funds also used interest rate swaps to reduce their leverage adjusted portfolio duration to a level close to that of the index. In addition, the Funds entered into staggered interest rate swaps to partially fix the interest cost of leverage. During this period, these swaps detracted from performance as interest rates declined. The integrated leverage and hedging strategy is discussed further later in this report. How did NBB and NBD perform over this period? Results for NBB and NBD, as well as relevant index information, are presented in the accompanying table. Average Annual Total Returns on Net Asset Value* For periods ended 9/30/12 Since Fund 6-Month 1-Year Inception** NBB 7.68% 10.53% 13.84% Barclays Build America Bond Index*** 6.99% 11.58% 14.90% NBD 7.22% 10.45% 19.09% Barclays Build America Bond Index*** 6.99% 11.58% 19.92% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. For additional information, see the Performance Overview page for your Fund in this report. * Six-month returns are cumulative; all other returns are annualized. ** The since inception for NBB and it comparative index are from 4/27/10 and for NBD and its comparative index are from 11/23/10. *** Refer to the Glossary of Terms Used in this Report for definitions. Indexes are not available for direct investment. 6 Nuveen Investments For the six months ended September 30, 2012, the cumulative returns on net asset value (NAV) for both NBB and NBD exceeded the return for the Barclays Build America Bond Index. Overall, the BAB market performed well during this period, boosted by the rally in the Treasury market, strong demand for BABs that resulted in a scarcity premium in pricing and additional price support provided by buy and hold investors. Key management factors that influenced the returns of NBB and NBD during this period included duration and yield curve positioning, the use of derivatives, credit exposure and sector allocation. In an environment of declining rates, bonds with longer maturities generally outperformed those with shorter maturities during this period. Overall, credits at the longest end of the yield curve posted the strongest returns, while bonds at the shortest end produced the weakest results. For the period, duration was a positive contributor to the performance of both NBB and NBD. This can be attributed to the Funds’ strong weightings in the longer segments of the yield curve that performed well. As previously discussed, as part of their integrated leverage and hedging strategy, both NBB and NBD used inverse floating rate securities (and bank borrowings) as leverage to potentially magnify performance. At the same time, the Funds used interest rate swaps to bring their durations in line with that of the Barclays Build America Bond Index, which ranged between 12 and 13 years for the period. During this period, as rates fell and bonds with longer maturities outperformed, the use of inverse floaters had a positive impact on the Funds’ performance. However, because NBB and NBD also were using swaps to short long interest rates at a time when rates were falling and bond prices rising, the use of swaps was the biggest detractor from the Funds’ total return performance for the period. Much of the negative impact from swaps was offset by the strong performance of the Funds’ underlying portfolios, and the Funds will seek to continue to use an integrated leverage and hedging strategy to position their durations consistent with that of the Barclays Build America Bond Index. Overall, credit rating exposure was the most important positive contributor to performance in both NBB and NBD during this period, as lower quality bonds generally outperformed higher quality bonds. This outperformance was due in part to the greater demand for lower rated bonds as investors looked for investment vehicles offering higher yields. As investors became more comfortable taking on additional investment risk, credit spreads or the difference in yield spreads between U.S. Treasury securities and comparable investments, narrowed through a variety of rating categories. As a result of this spread compression, the Funds generally benefited from their holdings of lower rated credits. Both Funds had good exposure to lower quality bonds and smaller weightings in the AAA category that underperformed. NBB had a heavier allocation of bonds rated A than NBD, while NBD held more AA rated bonds. The Funds’ sector allocations were well diversified, with the heaviest weightings in general obligation and other tax supported bonds, transportation and education. Both Funds also had small allocations of tobacco bonds, and NBD also had some exposure to the health care sector. The overall impact of this sector allocation was marginally positive for both Funds. Nuveen Investments 7 Fund Leverage and Other Information IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of all these Funds relative to the comparative index was the Funds’ use of leverage. The Funds use leverage because their managers believe that, over time, leveraging provides opportunities for additional income and total return for shareholders. However, use of leverage also can expose shareholders to additional volatility. For example, as the prices of securities held by a Fund decline, the negative impact of these valuation changes on net asset value and total return is magnified by the use of leverage. Conversely, leverage may enhance share returns during periods when the prices of securities held by a Fund generally are rising. Leverage made a positive contribution to the performance of these Funds over this reporting period, but this was slightly dimished by the program used to manage the rate of interest paid on the leverage, as floating rates of interest would have been more favorable over the period. RISK CONSIDERATIONS Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Past performance is no guarantee of future results. Fund common shares are subject to a variety of risks, including: Investment and Market Risk. An investment in common shares is subject to investment risk, including the possible loss of the entire principal amount that you invest. Your investment in common shares represents an indirect investment in the municipal securities owned by the Fund, which generally trade in the over-the-counter markets. Your common shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Build America Bonds Risk. BABs are a new form of municipal financing, and the market is smaller, less diverse, and potentially less liquid than other types of municipal securities. In addition, bonds issued after December 31, 2010, will not qualify as BABs unless the relevant section of the program is extended. Consequently, if the program is not extended, BABs may be less actively traded which may negatively affect the value of BABs held by each Fund. Price Risk. Shares of closed-end investment companies like these Funds frequently trade at a discount to their NAV. Your common shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. 8 Nuveen Investments Leverage Risk. Each Fund’s use of leverage creates the possibility of higher volatility for the Fund’s per share NAV, market price, distributions and returns. There is no assurance that a Fund’s leveraging strategy will be successful. Tax Risk. The tax treatment of Fund distributions may be affected by new IRS interpretations of the Internal Revenue Code and future changes in tax laws and regulations. Issuer Credit Risk. This is the risk that a security in a Fund’s portfolio will fail to make dividend or interest payments when due. Derivatives Strategy Risk. Derivative securities, such as calls, puts, warrants, swaps and forwards, carry risks different from, and possibly greater than, the risks associated with the underlying investments. Interest Rate Risk. Fixed-income securities such as bonds, preferred, convertible and other debt securities will decline in value if market interest rates rise. Reinvestment Risk. If market interest rates decline, income earned from a Fund’s portfolio may be reinvested at rates below that of the original bond that generated the income. Call Risk or Prepayment Risk. Issuers may exercise their option to prepay principal earlier than scheduled, forcing a Fund to reinvest in lower-yielding securities. Inverse Floater Risk. The Funds invest in inverse floaters. Due to their leveraged nature, these investments can greatly increase a Fund’s exposure to interest rate risk and credit risk. In addition, investments in inverse floaters involve the risk that the Fund could lose more than its original principal investment. Nuveen Investments 9 Dividend and Share Price Information DIVIDEND INFORMATION During the six-month reporting period ended September 30, 2012, the dividends for both NBB and NBD remained stable. NBB and NBD seek to pay stable dividends at rates that reflect the Funds’ past results and projected future performance. During certain periods, the Funds may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Funds during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. The Funds will, over time, pay all of their net investment income as dividends to shareholders. As of September 30, 2012, NBB and NBD had positive UNII balances, based upon our best estimate, for tax purposes and negative UNII balances for financial reporting purposes. SHARE REPURCHASES AND PRICE INFORMATION Since the inception of the Funds’ repurchase programs, NBB and NBD have not repurchased any of their outstanding shares. As of September 30, 2012, and during the six-month reporting period, the Funds’ share prices were trading at (-) discounts to their NAVs as shown in the accompanying table. 9/30/12 Six-Month Average Fund (-)Discount (-)Discount NBB (-)4.34% (-)5.03% NBD (-)6.33% (-)7.16% 10 Nuveen Investments NBB Nuveen Build Performance America Bond OVERVIEW Fund as of September 30, 2012 Fund Snapshot Share Price $ Net Asset Value (NAV) $ Premium/Discount to NAV -4.34 % Market Yield % Net Assets ($000) $ Leverage Regulatory Leverage % Effective Leverage % Average Annual Total Returns (Inception 4/27/10) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % Since Inception % % States2 (as a % of total municipal bonds) California % Illinois % New York % Texas % Ohio % South Carolina % Nevada % Georgia % Michigan % Washington % Louisiana % New Jersey % Tennessee % Virginia % Other % Portfolio Composition2,3 (as a % of total investments) Tax Obligation/Limited % Tax Obligation/General % Utilities % Transportation % Water and Sewer % Education and Civic Organizations % Short-Term Investments4 % Other % Build America Bond Allocation2 (as a % of total municipal bonds) Build America Bonds % Non-Build America Bonds % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A, and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 2 Holdings are subject to change. 3 Excluding investments in derivatives. 4
